  4:19-cr-03085-RGK-CRZ Doc # 37 Filed: 04/15/20 Page 1 of 1 - Page ID # 60



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:19CR3085
     vs.
                                                           ORDER
ELIO DANUBIO RAMIREZ LEMUS,

                  Defendant.



       Defendant has moved to continue Defendant’s change of plea hearing.
(Filing No. 36). As explained by counsel, Defendant's newly appointed counsel
needs additional time to review discovery and confer with Defendant, and the
recent pandemic has made it more difficult to do so. The motion to continue is
unopposed. Based on the representations of counsel, the court finds the motion
should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 36), is granted.

      2)    Defendant's plea hearing will be held before the undersigned
            magistrate judge on June 30, 2020 at 2:30 p.m.. Defendant is
            ordered to appear at this hearing.

      3)    For the reasons stated by counsel, the Court finds that the ends of
            justice and public health considerations served by continuing
            Defendant's plea hearing outweigh the best interest of Defendant
            and the public in a speedy trial. Accordingly, the time between
            today's date and the district court judge's acceptance or rejection of
            the anticipated plea of guilty shall be excluded for speedy trial
            calculation purposes. 18 U.S.C. § 3161(h)(7). Failing to timely object
            to this order as provided under this court’s local rules will be deemed
            a waiver of any right to later claim the time should not have been
            excluded under the Speedy Trial Act.

      April 15, 2020.                       BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
